ITEMID: 001-23830
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: HORVATH v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr György Horváth, was a Hungarian national born in 1946. He died on 28 March 2002. The applicant was represented before the Court by Mr I. Barbalics, a lawyer practising in Nagyatád, Hungary. On 1 July 2001, following an enquiry, the applicant's two surviving daughters, Ms M. Horváth and Ms J. Horváth, informed the Court that they wished to continue their late father's case pending before it. They appointed Mr Barbalics as their representative.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 3 December 1991 the applicant filed an action for divorce with the Nagyatád District Court. In a second action, he sought the division of the matrimonial property. The two actions were later joined by the court.
On 16 April 1992 the District Court held a hearing and invited the applicant to submit a precise statement of claim. On 16 July 1992 the applicant extended the scope of his action in order to associate all the owners of the real estate with the proceedings.
On 16 November 1992 the court imposed a fine on the applicant's lawyer on the ground that it was impossible for the court to rule on the submissions which he had made. In an order of 7 December 1992 the court separated the divorce proceedings from the proceedings on the division of the matrimonial property. On 26 January 1993 the applicant informed the court that he had discontinued his legal representative's power of attorney and requested the court to assign a new legal representative to him.
On 4 February 1993 the District Court pronounced the parties' divorce.
On 11 February 1993 the District Court held a hearing in the proceedings on the division of the matrimonial property and appointed a legal counsel to represent the applicant in the case. At the applicant's request, on 2 March 1993 the court withdrew this appointment.
On 29 April 1993 the court heard the parties and requested them to submit their evidence within 15 days.
At a hearing on 22 June 1993 the court appointed an expert and instructed him to submit his opinion within 30 days. The next hearing was held on 24 June 1993.
The expert submitted his opinion on 9 August 1993.
In the meantime one of the defendants died. On 17 August 1993 the District Court suspended the proceedings pending the participation of the deceased's successors in the proceedings.
On 24 November 1993 the court held a hearing.
On 10 January 1994 the court ruled on the division of the matrimonial property.
On the applicant's appeal, on 16 June 1994 the Somogy County Regional Court quashed this judgment and remitted the case to the District Court. It held that the District Court had committed several procedural errors.
In the resumed proceedings before the Nagyatád District Court, the applicant chose to be represented by Mr S. The court held hearings on 15 September 1994 and on 8 March, 27 April, 18 May and 8 June 1995. At the last hearing the District Court appointed an expert. He submitted his opinion on 14 July 1995.
In a judgment of 7 September 1995 the court divided the parties' matrimonial property.
On 22 February 1996 the Somogy County Regional Court confirmed the first instance judgment.
On 28 June 1996 the applicant filed with the District Court a petition for review of the judgment by the Supreme Court.
After the petition had been transferred to it by the District Court, the Supreme Court ordered on 4 March 1999 that the petition be filed by a legal representative in accordance with domestic legal requirements.
On 16 June 1999 the applicant requested legal aid. In an order of 14 October 1999 the Supreme Court dismissed the applicant's request as his financial situation did not justify the grant of legal aid. Pursuant to the relevant legislation, the Supreme Court on the same date requested the applicant to appoint, within 15 days, a lawyer to represent him in the proceedings. On 14 December 1999 the Supreme Court rejected the applicant's petition for review, observing that the applicant had failed to appoint a legal representative. The decision was served on the applicant on 17 February 2000.
In 1998 the applicant brought an official liability action before the Baranya County Regional Court. He claimed compensation from the Somogy County Regional Court, which had dealt with the divorce case. He maintained that his case had not been dealt with properly in that the court had failed to uncover that his representative, Mr S., was an impostor. After several hearings, on 8 February 2000 the Regional Court discontinued the proceedings as the applicant had withdrawn his action.
